DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7008177 B2 (Britt).

    PNG
    media_image1.png
    423
    1029
    media_image1.png
    Greyscale

                                                                       Figure 2 (Britt)
Regarding claim 1, Britt (Figures 2-11) teaches a seal chamber housing (38, 58) for a centrifugal pump (30) [see Fig. 2 in conjunction with title], comprising:
a central cavity internal to the seal chamber housing (see annotated Fig. 2 above), the central cavity having a greater diameter at a first end of the seal chamber housing and a smaller diameter at a second end of the seal chamber housing (see annotated Fig. 2 above); and
at least one flushing passage (60, 61) at the second end of the seal chamber housing, the at least one flushing passage configured to directly fluidically couple the central cavity to an exterior [e.g., the radially-outermost portion(s) of the surface 62] of the seal chamber housing (see annotated Fig. 2 above).
Regarding claim 2, Britt (Figures 2-11) teaches wherein the central cavity is defined by an inner surface of the seal chamber housing, the inner surface having a constant diameter region proximate to the second end of the seal chamber housing and a variable diameter region extending between the constant diameter region and the first end of the seal chamber housing (see annotated Fig. 2 above) [e.g., from top to bottom, the inner surface of the seal chamber housing has a constant diameter region proximate to the second end of the seal chamber and a variable diameter region extending between the constant diameter region and the first end of the seal chamber housing].
Regarding claim 3, Britt (Figures 2-11) teaches wherein an inner diameter of the variable diameter region increases as a distance from the first end of the seal chamber housing decreases, and a length of the variable diameter region is greater than a length of the constant diameter region (see annotated Fig. 2 above) [e.g., inferable via illustration; also refer to discussion regarding claim 2].
Regarding claim 4, Britt (Figures 2-11) teaches wherein the at least one flushing passage forms a channel in a back exterior surface of the seal chamber housing at the second end, the channel extending from an inlet at the constant diameter region to an outlet at an outer surface of the seal chamber housing (see annotated Fig. 2 above) [e.g., inferable via illustration; also refer to discussion regarding claim 2].
Regarding claim 5, Britt (Figures 2-11) teaches wherein the at least one flushing passage is (or can be) tangentially oriented from the constant diameter region (see annotated Fig. 2 above in conjunction with abstract, last 3 lines and column 1, lines 50-53).
Regarding claim 6, Britt (Figures 2-11) teaches wherein the at least one flushing passage is (or can be) arranged helically around the constant diameter region (see Fig. 2-5) [e.g., compare to applicant’s Fig. 7 illustrating the helical flushing passage 702].
Regarding claim 8, Britt (Figures 2-11) teaches wherein the at least one flushing passage includes (or may include) a diffuser between the inlet at the constant diameter region and the outlet at the outer surface of the seal chamber housing (see Fig. 11) [e.g., see reference numerals 160, 161.5]; [e.g., compare to applicant’s Fig. 9 illustrating the flushing passage diffuser 902].
Regarding claim 10, Britt (Figures 2-11) teaches a system for a seal chamber of a centrifugal pump (30) [see Fig. 2 in conjunction with title], comprising:
a seal chamber housing (38, 58) including a central cavity extending from a first end of the seal chamber housing to a second end of the seal chamber housing (see annotated Fig. 2 above), the central cavity defined by an inner surface having a greater diameter at the first end and a smaller diameter at the second end (see annotated Fig. 2 above), and at least one flushing passage (60, 61) in an external surface of the second end of the seal chamber housing (see annotated Fig. 2 above);
a seal plate [e.g., the seal plate above the seal member 72] in face-sharing contact with the external surface of the second end of the seal chamber housing (see annotated Fig. 2 above); and
a bottom surface (46) of an impeller (40) of the centrifugal pump (see Fig. 2).
Regarding claim 11, Britt (Figures 2-11) teaches wherein the inner surface includes a constant diameter region at the second end and a variable diameter region that extends from the constant diameter region to the first end (see annotated Fig. 2 above) [e.g., from top to bottom, the inner surface of the seal chamber housing has a constant diameter region proximate to the second end of the seal chamber and a variable diameter region extending between the constant diameter region and the first end of the seal chamber housing].
Regarding claim 12, Britt (Figures 2-11) teaches wherein the inner surface at the variable diameter region includes a stepped conical geometry (see annotated Fig. 2 above) [e.g., the stepped conical geometry defined at (or by) the horizontal line proximate to where the reference numeral 60b is indicated].
Regarding claim 13, Britt (Figures 2-11) teaches wherein the at least one flushing passage includes an inlet in the constant diameter region of the inner surface of the seal chamber and an outlet at an outer surface of the seal chamber housing at the second end, and the at least one flushing passage forms a channel between the seal chamber housing and the seal plate (see annotated Fig. 2 above).
Regarding claim 14, Britt (Figures 2-11) teaches wherein the flushing passage has (or may have) a constant width [e.g., cross-section] and extends tangentially from the constant diameter region to the outer surface (see Fig. 2-5 in conjunction with abstract, last 3 lines, column 1, lines 50-53 and column 5, lines 1-22) [e.g., per Fig. 2, the flushing passage 60 is provided as a passage having a constant width approximately between where reference numerals 60 and 60b are indicated]; [e.g., the walls 60d, 60e of the flushing passageway 60 may be configured to be parallel to each other].
Regarding claim 16, Britt (Figures 2-11) teaches wherein a width of the at least one flushing passage is (or may be) configured to increase (or decrease) from the inlet to the outlet (see Fig. 2-5, 11 in conjunction with column 4, lines 42-49) [e.g., compare to applicant’s Fig. 9 illustrating the width of the at least one flushing passage 902].
Regarding claim 17, Britt (Figures 2-11) teaches a method for a centrifugal pump (30) [see Fig. 2 in conjunction with title], comprising:
suctioning coolant into the centrifugal pump by rotating an impeller (40) housed within a casing (38) of the centrifugal pump (see Fig. 2);
flowing the coolant into a seal chamber [e.g., the space(s) defined by 58] of the centrifugal pump (see Fig. 2 in conjunction with column 2, lines 46-66);
circulating the coolant around a seal interface [e.g., defined by 70, 72] positioned within the seal chamber (see Fig. 2 in conjunction with column 2, lines 46-66); and
flowing the coolant out of the seal chamber via one or more flushing ports (60, 61) (see Fig. 2 in conjunction with column 2, line 46 through column 3, line 8).
Regarding claim 18, Britt (Figures 1-11) teaches wherein rotating the impeller housed within the casing of the centrifugal pump includes rotating the impeller via a shaft (42) extending between a drive attachment [e.g., pulley or drive pad of the engine 22 per Fig. 1] external to the casing and the impeller (see Fig. 1-2 in conjunction with column 3, lines 21-27).
Regarding claim 19, Britt (Figures 1-11) teaches wherein the shaft extends through a center of the seal chamber and the seal interface is positioned between a rotating seal (70) affixed to the shaft and a stationary seal (72) affixed to a housing (58) of the seal chamber (see Fig. 2 in conjunction with column 3, lines 52-58), and circulating the coolant around the seal interface includes imparting centrifugal motion to the coolant in the seal chamber by rotating the shaft (see Fig. 1-2 in conjunction with column 3, line 21 through column 4, line 8).
Regarding claim 20, Britt (Figures 1-11) teaches wherein the one or more flushing ports are positioned proximate to the seal interface (see Fig. 2), and flowing the coolant out of the seal chamber via the one or more flushing ports includes drawing the coolant out of the seal chamber to a secondary chamber [e.g., the space(s) between surfaces 62 and 63] directly fluidically coupled to the seal chamber via the one or more flushing ports (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 15 are rejected under 35 U.S.C. 103 as being obvious over US 7008177 B2 (Britt) in view of US 7112033 B1 (Holdorf).
Regarding claims 7, 9 and 15, Britt teaches the invention(s) as claimed and as discussed above. Britt fails to explicitly teach wherein the at least one flushing passage includes a volute-shaped region encircling the constant diameter region, a dead chamber positioned between the inlet at the constant diameter region and the outlet at the outer surface of the seal chamber housing, the dead chamber including a greater width than each of the inlet and the outlet, and a chamber between the inlet and the outlet, the chamber having a greater width than each of the inlet and the outlet. Note that Britt does teach wherein the particular dimension(s) of the flushing passage(s) is/are to be chosen accordingly based on the flow characteristics and size of the pump (see column 4, lines 31-67).
However, Holdorf (Figure 3) teaches an analogous seal chamber and/or seal flushing system for a centrifugal pump (see title, abstract), and wherein it is well-known in the art to have one or more seal flushing passages (46, 48, 50) include a customizable pocket (52) [e.g., the customizable pocket encompassing the limitation(s) concerning a volute-shaped region, a dead chamber, and a chamber] that encircles a corresponding constant diameter region [e.g., proximate to where the reference numeral 30 is indicated], such that the pocket is between the inlet and the outlet, and such that pocket has a greater width than each of the inlet and the outlet, so as allow (or further enable) the full flow and pressure of the cooling liquid to cool and flush the seal(s) of the pump as desired (or required) for the particular application [e.g., the aforementioned provides that the pocket is customizable to accommodate obtaining any desired pressure or flow] (see Fig. 3 in conjunction with column 6, lines 36-43).
Holdorf further teaches wherein the dimensions of the seal flushing passage(s) of a centrifugal pump is/are a routine design consideration that may be varied in size depending on the size of the pump, the viscosity of the liquid being pumped, the desired flow and pressure for flushing the seal(s), and/or the convenience desired for visually inspecting the seal flushing passages (see Fig. 3 in conjunction with column 6, lines 12-28).
In view of the aforementioned prior art teachings, it would merely involve routine skill in the art to conceive of the invention(s) per claims 7, 9 and 15, such that one skilled in the art can readily select from the configurations that are well-known in the relevant art(s) [e.g., centrifugal pump sealing arrangements, centrifugal pump seal flushing configurations, etc.] based on certain factors concerning the particular application [e.g., cooling flow requirements, pressure requirements, etc.], without the exercise of inventive skill [e.g., the subject matter per claims 7, 9 and 15 is merely an extension of the teachings per Holdorf, such that the seal flushing passage(s) is/are provided with a generic and/or customized pocket region having desired (or required) dimensions that are configured based on one or more of the aforementioned routine design considerations].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747